Citation Nr: 0515167	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  03-33 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel





INTRODUCTION

The veteran served on active duty from March 1943 to July 
1946, and from January 1951 to April 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

In connection with his current appeal, the veteran requested 
a personal hearing before a Veterans Law Judge.  In December 
2003, however, the veteran withdrew his hearing request and 
asked that his claim be forwarded to the Board for appellate 
consideration.  In November 2004, the Board remanded the 
matter for additional development of the evidence.  

At the time of the Board's November 2004 remand, the issue on 
appeal was characterized as entitlement to service connection 
for "a respiratory disorder, to include chronic obstructive 
pulmonary disease and asbestosis."  The veteran has 
repeatedly clarified, however, that he is not seeking service 
connection for chronic obstructive pulmonary disease, but 
rather only asbestosis.  In view of the foregoing, the issue 
on appeal is now characterized as set forth on the cover page 
of this decision.  See Hamilton v. Brown, 4 Vet. App. 528 
(1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) 
(holding that the Board is without the authority to proceed 
on an issue if the veteran indicates that consideration of 
that issue should cease); see also 38 C.F.R. § 20.204 (2004).


FINDING OF FACT

The most probative evidence of record indicates that the 
veteran does not currently have asbestosis as a result of 
exposure to asbestos in service.  



CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a May 2002 letter, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
advised the veteran to identify any additional information 
that he felt would support his claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  This information 
was reiterated in a March 2004 letter to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all post-service VA and private 
medical records identified by the veteran.  38 U.S.C.A. 
§ 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  
The veteran was afforded VA medical examinations in September 
and December 2002 in connection with this claim.  In November 
2004, at the request of the veteran's representative, the 
Board remanded this matter for the purposes of affording the 
veteran another VA medical examination to obtain an opinion 
on the etiology of his current respiratory disease.  
According to February 2005 Reports of Contact, however, the 
veteran refused to report, despite being advised of his 
responsibility to report and the consequences for refusing to 
report under 38 C.F.R. § 3.655.  

In view of the foregoing, the Board finds that it is 
appropriate to proceed with consideration of the veteran's 
appeal based on the evidence of record.  See 38 C.F.R. §§ 
3.159(c)(4), 3.655 (2004).  

I.  Factual Background

Service medical records pertaining to the veteran's first 
period of active service are negative for complaints or 
findings of a pulmonary disability.  At his July 1946 service 
separation medical examination, his respiratory system was 
normal and a chest X-ray was negative.

Service medical records pertaining to the veteran's second 
period of active service are likewise negative for complaints 
or findings of a respiratory disability.  At his April 1953 
service separation medical examination, his lungs and chest 
were was normal and a chest X-ray was negative.

The veteran's service personnel records are negative for 
notations of asbestos exposure, although he was stationed 
aboard several vessels.  The veteran's service personnel 
records note that prior to his enlistment into service, he 
worked as a chipper at the Oregon Shipyard.  Between his 
periods of active duty, from 1947 to 1949, the veteran was an 
assistant boilermaker.  This work included building and 
assembling boilers, tanks, and other such articles made of 
sheet steel plate.  

Post-service medical records show that in November 1956, the 
veteran was hospitalized following a suicide attempt.  He 
reported that he had been employed at a shipyard prior to 
enlisting in the Navy.  After his separation from service, he 
worked for the railroad and in a sheet metal shop.  A 
physical examination performed at that time revealed that the 
veteran's lungs were clear.  No other pertinent abnormalities 
were noted.  The diagnosis at the time of discharge was 
anxiety reaction.

In April 2002, the veteran submitted a claim of service 
connection for asbestosis, claiming that he had been exposed 
to asbestos in the sleeping bunk area of his ship.  

In support of his claim, the veteran submitted a copy of a 
June 1999 letter to an asbestos attorney from Jan Kirsch, 
M.D., and John R. Balmes, M.D.  Drs. Kirsch and Balmes noted 
that they had evaluated the veteran for possible asbestos-
related disease.  It was noted that the veteran claimed to 
have an occupational history of asbestos exposure from 1940 
to 1974.  Specifically, it was noted that he had worked as a 
chipper at a shipyard from 1940 to 1943, where he claimed to 
have seen visible asbestos dust in the air and on his 
clothes.  From 1943 to 1946, the veteran reported that he had 
been in the Navy and claimed to have seen unencapsulated 
asbestos surrounding pipes on ships.  From 1946 to 1948, the 
veteran indicated that he worked as a boilermaker's helper at 
Southern Pacific Railroad where he prepared and applied 
asbestos compound for pipe insulation.  He indicated that he 
saw dust in the air and on his clothes during this period.  
From 1951 to 1953, the veteran indicated that he had a second 
tour of duty in the Navy during which time he slept under 
asbestos-coated pipes.  He claimed that when aircraft shook 
the ship, he was dusted with powder.  From 1953 to 1955, he 
indicated that he again worked at Southern Pacific Railroad 
as a pipe fitter and saw asbestos dust in the air and on his 
clothes.  From 1957 to 1974, the veteran indicated that he 
worked in various jobs as a tire recapper and mechanic.  He 
indicated that he used an air hose and frequently saw 
asbestos dust on his clothes and in the air.  He indicated 
that he did not use respiratory protection.

With respect to his medical history, the veteran claimed that 
he had had no respiratory symptoms until age 35, when he 
began to notice mild dyspnea on exertion.  Since that time, 
his symptoms had become progressively worse.  It was noted 
that the veteran had smoked approximately 2 packs of 
cigarettes daily for 30 years and had quit smoking in 1974.  
After examining the veteran and reviewing his reported 
medical and exposure history, Drs. Kirsch and Balmes 
concluded that the veteran met "most of" the criteria for a 
diagnosis of asbestosis.  They noted that he had 20 years of 
significant asbestos exposure from 1940 to 1974.  Although 
they noted that spirometry and lung volume testing showed 
findings most consistent with emphysema and reversible 
airways obstruction, a component of asbestosis could not be 
ruled out.  It was also noted that there were audible basilar 
inspiratory crackles on chest auscultation and a chest X-ray 
could be read as showing evidence of parenchymal marking 
consistent with asbestosis.  

Also submitted by the veteran were the results of a September 
2000 pulmonary function test.  Shortness of breath and 
asbestos exposure were noted.  The test was interpreted as 
showing severe obstructive ventilatory defect with air 
trapping and no oxygen desaturation with mild exercise.  
Asbestosis was not diagnosed.  

In pertinent part, VA clinical records, dated from November 
2001 to April 2002 show treatment for various disorders, 
including congestive heart failure, hypertension, and chronic 
myelogenous leukemia.  A diagnosis of pulmonary asbestosis 
was also noted.  

The veteran was afforded a VA medical examination in 
September 2002.  The veteran delineated his claimed asbestos 
exposure in service, as well as his civilian asbestos 
exposure.  The examiner also noted that the veteran was a 
former smoker, having smoked one to two packs daily for many 
years.  A chest X-ray showed no pleural/parenchymal lesion to 
suggest asbestos related disease.  After examining the 
veteran and reviewing his claims folder, the examiner 
diagnosed "asbestos exposure."  He noted, however, that a 
chest X-ray taken that day was nondiagnostic for asbestos 
plaques or parenchymal disease.  As a result, he recommended 
a CT scan to determine whether such conditions existed.  It 
does not appear that this study was conducted.  

The veteran again underwent VA medical examination in 
December 2002.  The examiner noted that the veteran believed 
that he was exposed to asbestos in service and in his 
civilian occupations.  He also noted that the veteran had 
been a smoker for 30 years.  X-ray studies revealed mild 
chronic obstructive pulmonary disease with no imaging 
evidence of prior asbestos exposure.  After examining the 
veteran, the diagnosis was mild chronic obstructive pulmonary 
disease.  

In a March 2003 opinion, a VA examiner indicated that he had 
reviewed the veteran's claims folder and the results of the 
most recent VA medical examinations.  He concluded that the 
veteran did not have asbestosis or any condition secondary to 
exposure to asbestos.  Rather, he explained that pulmonary 
function testing performed in November 2002 revealed a severe 
obstructive pattern.  He also noted that a December 2002 
chest X-ray showed chronic obstructive pulmonary disease 
changes without evidence of prior asbestos exposure.  

In support of the veteran's claim, he submitted excerpts from 
various websites maintained by attorneys specializing in 
asbestos litigation.  This information notes that most 
insulation materials prior to the mid 1970's were made from 
asbestos and that asbestos diseases appeared 20 to 40 years 
after exposure.  It was noted that asbestosis could only be 
detected by X-ray findings.  

II.  Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2004).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including bronchiectasis, 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  Analysis

The veteran claims that he was exposed to asbestos during 
active service and that he now has a respiratory disorder as 
a result of such exposure.  

Under applicable criteria, VA must determine whether military 
records demonstrate evidence of asbestos exposure in service; 
whether there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
VA Manual 21-1, Part VI, paragraph 7.21; VA O.G.C. Prec. Op. 
No. 4-2000 (April 13, 2000), published at 65 Fed Reg. 33422 
(2000); see also Ashford v. Brown, 10 Vet. App. 120, 123-24 
(1997).  

In this case, the veteran's service medical and personnel 
records are negative for notations of a respiratory 
disability or asbestos exposure.  Nonetheless, it appears 
from a review of the record that the RO has conceded that the 
veteran may have been exposed to asbestos during active 
service.  The veteran has also reported a significant history 
of asbestos exposure both before and after his active 
service.  

As noted above, consistent with VA's duty to assist the 
veteran, the Board remanded this matter in November 2004 to 
afford him the opportunity to appear at a VA medical 
examination for the purposes of determining whether he had a 
current respiratory disorder as a result of exposure to 
asbestos in service.  The veteran, however, refused to 
report.  

Individuals for whom an examination has been scheduled are 
required to report for the examination.  See 38 C.F.R. § 
3.326(a) (2004).  Pursuant to 38 C.F.R. § 3.655 (2004), when 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or re-examination and a 
claimant, without good cause, fails to report for such 
examination or re-examination and the examination was 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  

The provisions of 38 C.F.R. § 3.655 are nondiscretionary.  In 
view of the veteran's refusal to report for a VA medical 
examination, the Board must adjudicate this claim based on 
the evidence of record.  

In that regard, as noted above, service connection is only 
warranted where a veteran is shown to have a chronic 
disability resulting from in-service injury or disease.  
38 C.F.R. § 3.303.  As noted, the veteran contends that he 
was exposed to asbestos during service.  Even if the Board 
were to concede that his exposure to asbestos during service 
is plausible, see McGinty v. Brown, 4 Vet. App. 428 (1993), 
the claim must still be denied.

In that regard, the record contains conflicting evidence as 
to whether the veteran currently has asbestosis and whether 
such is etiologically related to his active.  As noted, the 
veteran's service medical records are negative for notations 
of asbestosis.  Likewise, the first notation of asbestosis in 
the post-service medical evidence is in June 1999, 
approximately 46 years after service separation.  

The June 1999 letter from Drs. Kirsch and Balmes repeatedly 
submitted by the veteran does note that he met "most of" 
the criteria for a diagnosis of asbestosis.  Likewise, VA 
clinical records, dated from November 2001 to April 2002, 
note that the veteran had been diagnosed as having pulmonary 
asbestosis.  

On the other hand, the record contains other medical evidence 
concluding that the veteran does not currently have 
asbestosis.  For example, at a VA medical examination in 
September 2002, a chest X-ray showed no pleural/parenchymal 
lesion to suggest asbestos related disease.  After examining 
the veteran and reviewing his claims folder, the examiner 
diagnosed "asbestos exposure," but noted that the chest X-
ray was nondiagnostic for asbestos plaques or parenchymal 
disease.  

The record also contains a December 2002 VA medical 
examination report noting that an X-ray study again revealed 
no imaging evidence of prior asbestos exposure.  After 
examining the veteran, the diagnosis was mild chronic 
obstructive pulmonary disease.  

Finally, in a March 2003 opinion, a VA examiner indicated 
that he had reviewed the veteran's claims folder and the 
results of the most recent VA medical examinations.  He 
concluded that the veteran did not have asbestosis or any 
condition secondary to exposure to asbestos.  Rather, he 
explained that pulmonary function testing performed in 
November 2002 revealed a severe obstructive pattern.  He also 
noted that a December 2002 chest X-ray showed chronic 
obstructive pulmonary disease changes without evidence of 
prior asbestos exposure.  

The Board finds that the March 2003 VA medical report is most 
compelling.  The conclusion reached was based on objective 
clinical tests and findings.  The report is also unequivocal 
that the veteran has chronic obstructive pulmonary disease, 
not asbestosis, an opinion which is consistent with every 
pulmonary function study of record.  This opinion was also 
rendered by a disinterested medical professional.  Most 
importantly, the opinion was based on a complete review of 
the veteran's folder, including his service medical and 
personnel records, as well as the results of all diagnostic 
testing.  The March 2003 VA medical report also contains a 
rationale for the opinion reached.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999).

In contrast, the June 1999 letter submitted by the veteran 
notes that he met only "most of" the criteria for pulmonary 
asbestos.  The physicians acknowledged that chronic 
obstructive pulmonary disease played a role in the veteran's 
symptoms.  In addition, the Board notes that the Drs. Kirsch 
and Balmes examined the veteran, apparently at the request of 
an attorney specializing in asbestos litigation.  See Caluza 
v. Brown, 7 Vet. App. 498, 510-511 (1995) (holding that 
credibility can be impeached generally by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character).  Finally, Drs. Kirsch and Balmes did 
not have access to the veteran's claims folder in presenting 
their opinion.  For the foregoing reasons, the Board finds 
that the June 1999 letter is of less probative value than the 
evidence discussed above.  

The Board has also considered the VA clinical records, dated 
from November 2001 to April 2002, which note that the veteran 
had been diagnosed as having pulmonary asbestosis.  This 
notation, however, appears to be merely a listing of the 
veteran's current conditions, as he reported them.  There is 
no indication that VA medical professionals reached this 
diagnosis after clinical testing or physical examination.  
Thus, the Board assigns this evidence little probative value 
for the purposes of determining whether the veteran currently 
has asbestosis as a result of asbestos exposure in service.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding 
that evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, is of limited probative value); see 
also Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 
5 Vet. App. 229 (1993) (Where the examiner relies on history 
as related by veteran, the diagnoses can be no better than 
the facts alleged by veteran).

The Board has also considered the veteran's contentions in 
this case.  While he has repeatedly argued that he has 
asbestosis due to exposure to asbestos in service, as the 
record does not reflect that he possesses a recognized degree 
of medical knowledge, his own opinions on medical diagnoses 
or causation are not probative.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The Board has also carefully reviewed the materials obtained 
from the websites of the attorneys specializing in asbestos 
litigation.  These evidence, however, simply provides 
"speculative generic statements" and does not pertain 
specifically to the veteran's case.  See Wallin v. West, 11 
Vet. App. 509, 514 (1998).  

For the reasons discussed above, the Board finds that the 
preponderance of the evidence establishes that the veteran 
does not currently have asbestosis, and service connection 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).








ORDER

Entitlement to service connection for asbestosis is denied.



______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


